Citation Nr: 0522642	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  93-13 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbosacral strain with arthritis and disc space narrowing of 
the lumbar spine with S1 radiculopathy, evaluated as 20 
percent disabling prior to February 14, 2001.

2.  Entitlement to an increased rating for service-connected 
lumbosacral strain with arthritis and disc space narrowing of 
the lumbar spine with S1 radiculopathy, evaluated as 40 
percent disabling from February 14, 2001. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 1992 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
St. Petersburg, Florida.  The veteran testified before a 
Decision Review Officer (DRO) at a local hearing in November 
1992.  This claim has been before the Board and remanded by 
the Board in April 1995, August 1997, July 2000, and October 
2003.  

Following the July 2000 Board remand, the RO increased the 
disability rating from 20 percent to 40 percent in a March 
2001 rating decision, effective February 14, 2001.  As the 
veteran has two separate ratings for the same disability 
during the claims period, the issues on appeal are correctly 
described on the first page of this decision. 


FINDINGS OF FACT

1.  From the date of the veteran's claim in March 1992, the 
veteran's lumbosacral strain with arthritis and disc space 
narrowing of the lumbar spine with S1 radiculopathy (lumbar 
spine disability) demonstrated severe lumbosacral strain with 
objective findings of osteoarthritic changes and multiple 
disc herniations, no but no objective medical evidence of 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and other neurological findings with 
little intermittent relief.

2.  Evidence of unfavorable ankylosis of the entire 
thoracolumbar spine is not of record, nor is evidence of 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

3.  The veteran's subjective complaints of numbness of the 
lower extremities, is supported by objective findings of root 
compression, radiculopathy of S1, and absent ankle jerk on 
the right ankle, but no evidence of paraspinal muscle spasm 
or tenderness in the vertebrae or sacroiliac joint.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent, but no 
higher, for lumbar disability, effective from March 1992, 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West  
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5295 (prior 
to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2004).

2.  The criteria for an evaluation in excess of 40 percent 
for lumbar disability have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West  2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293, 5295 (prior to September 23, 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (2004).

3.  The criteria for a 10 percent evaluation, but no higher, 
for mild, sciatic nerve neuropathy, have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West  2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

The Board notes that the initial unfavorably decision 
occurred in 1992, many years prior to the passage of the 
VCAA.  Therefore, it was not possible to provide the veteran 
with notice of the VCAA before the decision.  Following the 
July 2000 remand and October 2003 remand, the RO notified the 
veteran of the evidence and information necessary to 
substantiate his claims in letters dated November 2001 and 
May 2004.  The VA fully notified the veteran of what is 
required to substantiate such claims in the letters, and in 
the multiple supplemental statement of the case (SSOC).  
Together, the VCAA letters and SSOC's provided the veteran 
with a summary of the evidence, the applicable laws and 
regulations, and a discussion of the facts of the case.  VA 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to send medical treatment records from 
his private physician regarding treatment, to provide a 
properly executed release so that VA could request the 
records for him, and request that he submit any evidence in 
his possession.  No other evidence has been identified by the 
veteran.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Supra, Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, numerous VA and private medical treatment 
records, VA examination reports dated in 1992, April 1992, 
March 1996, July 1998, February 2001, and July 2004, records 
from the Social Security Administration, and written 
statements and testimony from the veteran.  As VA 
examinations and other medical evidence are of record, the 
Board finds no further VA examination necessary in this case.  
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for lumbosacral strain was granted in a 
February 1964 rating determination.  The veteran was awarded 
a 10 percent evaluation under Diagnostic Code 5294-5295 at 
that time.  The veteran filed a claim for increased 
evaluation, received in March 1992.  In a March 1993 rating 
decision, the RO increased the veteran's lumbosacral strain 
from 10 to 20 percent, effective the date of claim.  As noted 
earlier, the RO then increased the veteran's disability 
evaluation from 20 to 40 percent in a March 2001 rating 
decision.  In the March 2001 rating decision, the RO 
recharacterized the disability as lumbosacral strain with 
arthritis and disc space narrowing of the lumbar spine and 
applied the 40 percent evaluation under Diagnostic Codes 5292 
and 5295, effective February 14, 2001.  The Board will 
address whether the veteran was entitled to an increased 
rating from 20 percent prior to February 14, 2001, and 
whether the veteran was entitled to an increased rating from 
40 percent from February 14, 2001. 

The Board also notes that effective September 26, 2003, VA 
revised the criteria for evaluating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
As the RO separated the disability rating for thoracic and 
lumbar spine disabilities, effective the date of claim, the 
Board will analyze each disability separately, applying both 
the old criteria of the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version would accord him the highest rating.  According to 
VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104, the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence which pre- dates or post-dates a pertinent change to 
VA's rating schedule.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

For the lumbar spine disability, as noted above, the 
disability was evaluated under Diagnostic Codes 5292 and 
5295.  Under the pre- September 26, 2003 criteria, Diagnostic 
Code 5295 provides that a 10 percent evaluation is warranted 
for lumbosacral strain with characteristic pain on motion.  A 
20 percent evaluation is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) (effective prior to September 26, 
2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, lumbosacral strain 
is rated under Diagnostic Code 5237.  Diagnostic Code 5237 
should be evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004)).

Prior to February 14, 2001

For the veteran to receive an increased rating under 
Diagnostic Code 5295 under the old criteria, prior to 
February 14, 2001, objective medical evidence must show 
severe lumbosacral strain with a listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) (effective prior to September 26, 
2003).  

Upon review, an magnetic resonance scanning (MRI) report, 
dated in March 1992, revealed small disc herniation at that 
L3-4 level contributing to central stenosis and may impinge 
on the intraspinal portion of emerging right L4 nerve root.  
There were also findings of moderate central spinal stenosis 
at the L3-4 and to a lesser degree, L2-3 level secondary to 
underlying spondylosis and mild diffuse bulge secondary to 
spondylosis at the L1-2 level.  

VA examination report dated in April 1992 confirmed that the 
examiner reviewed the March 1992 MRI findings and determined 
that the veteran had multiple lumbar disc herniations with 
spinal stenosis.  

VA neurological examination in March 1996 identified clinical 
findings of decreased left knee jerk, loss of vibration in 
the toes and straight leg raising, which was positive 
bilaterally at 90 degrees.  The examiner indicated that there 
was no right side radiculopathy or myolopathy, but believed 
the veteran's complaint of pain were secondary to local 
degenerative changes in bone.  

In a letter dated in June 1992, the veteran's treating 
chiropractor, R. Piasio, D.C. indicated that the veteran had 
sciatic, muscle spasms, and loss of lumbar motion.  

VA spine examination report dated in March 1996 noted some 
restriction of forward flexion of the lumbar spine on range 
of motion testing. 

Private medical examination from Charles D. Phillips, M.D., 
dated in October 1996, indicated that the veteran showed 
active flexion to only 10 degrees because of pain or 
anticipated pain and hyperextension of the back to only 10 
degrees because of pain.  

A July 1998 VA x-ray report noted mild narrowing to the disc 
spaces in the upper lumbar spine along with atherosclerotic 
calcification abdominal aorta and its major branches.  A 
February 2001 VA examination report and x-ray report 
demonstrated moderate degenerative changes with multilevel 
discogenic disease.  

In the March 2001 rating decision, the RO increased the 
veteran's evaluation from 20 to 40 percent and assigned the 
rating effective February 14, 2001.  The RO based the 
effective date for the increase from the date of the most 
recent VA examination (February 2001) showing increased 
disability, including x-ray evidence of progressive 
degenerative changes since the 1998 x-ray report.  

The Board does not disagree with the RO's finding that the 
February 2001 x-ray report showed progressive degenerative 
changes from the 1998 x-ray report, however, the objective 
medical evidence, especially the March 1992 MRI report and 
subsequent clinical evaluations, demonstrated objective 
findings of osteoarthritic changes, multiple disc 
herniations, and other neurological findings, along with 
limitation of motion of the lumbar spine, to warrant a 40 
percent evaluation from the date of claim in March 1992.  

In summary, the Board finds that a 40 percent evaluation for 
the veteran's lumbar spine disability is warranted under 
Diagnostic Code 5295 from the date of claim, March 1992.  As 
such, the entire increased rating claim will now be evaluated 
as 40 percent disabling from March 1992. 

Under Diagnostic Code 5295, under the old criteria, a 40 
percent evaluation is the highest rating available.  As for 
other diagnostic codes, the previous Diagnostic Code 5293, 
effective prior to September 23, 2002, indicates that 
postoperative, cured intervertebral disc syndrome warrants a 
zero disability rating; mild intervertebral disc syndrome 
warrants a 10 percent disability rating; moderate with 
recurring attacks warrants a 20 percent disability rating; 
severe with recurring attacks and intermittent relief 
warrants a 40 percent disability rating, and pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

VA examination report dated in April 1992 noted no 
neurological findings.  

Robert Plasio, D.C. indicated in a May 1992 record that the 
veteran had severe limitation of motion of the lumbar spine 
and that x-ray evidence revealed bilateral severe dyskinesia 
of the entire lumbar spine and hypmobility intersegmental 
lesion of L-4 during left lateral bending.  The examiner did 
not provide a copy of the x-ray report.  In a June 1992 
report, Robert Plasio, D.C. indicated that the veteran's x-
ray and MRI findings from 1992 were consistent with the 
veteran's complaints of daily pain and are a combination of 
neuritis of the lumbar nerve roots, revealing a sciatic, 
lumbar pain, and muscle spasms.  He indicated that these 
symptoms occur on an intermittent basis and vary in degree of 
severity.

Needle electrode study, performed in October 2002, revealed 
no electophysicological evidence of right L3-L4-L5-S1 
radiculopathy, except parspinal spasm. 

VA spine and neurological examination reports dated in March 
1996 were negative for neurological findings, other than 
neurological evidence of decreased left knee jerk, loss of 
vibration in the toes, and straight leg raising, which was 
positive bilaterally at 90 degrees.  However, there was no 
clinical evidence of a right-sided radiculopathy or of a 
myolopathy.

Report for Dr. Phillips dated in October 1996 noted 
tenderness in the right sciatic notch and that the veteran 
stood with his right knee slightly flexed, which was 
consistent with right sciatica.  

VA neurological examination reports in July 1998 and February 
2001 were essentially negative for neurological findings.  
Specifically, the February 2001 VA examination report 
indicated that there was no spasm appreciated at the 
paralumbar muscles.  

Electromyogram report dated in March 2001 revealed root 
compression at S1 or radiculopathy at S1.  

VA examination report dated in July 2004 indicated that 
neurological findings were negative for muscle spasm or 
tenderness in the vertebrae or sacroiliac joint.  Ankle jerk 
was absent on the right side.  There was sensory-diminished 
light touch of the left leg and lateral side, left foot.  
Straight leg raising test demonstrated no muscle spasm, 
weakness, or tenderness, although subjective complaints of 
pain at the left thigh muscle and back at 50 degrees.  

The above objective medical evidence demonstrates that the 
veteran does have severe symptoms of intervertebral disc 
syndrome.  However, the Board is not permitted to grant a 
separate rating under both Diagnostic Code 5295 and 5293.  
See 38 C.F.R. § 4.14 (2004).  In addition, despite the severe 
symptoms of intervertebral disc syndrome, the objective 
medical evidence does not demonstrate that these symptoms are 
persistent enough to warrant a 60 percent evaluation under 
Diagnostic Code 5293.  38 C.F.R. § 4.71a (2002).  

The VA examination reports in April 1992, March 1996, July 
1998, February 2001, and July 2004, show few, if any, 
demonstrable signs of neuropathy on examination to make a 
finding that these symptoms are persistent.  Furthermore, the 
most detailed and persuasive objective evidence of the 
veteran's neurological findings in support of his case comes 
from the June 1992 report of Robert Piasio, D.C.  However, 
Robert Piasio, D.C. stated in the report that the veteran's 
symptoms occur on an intermittent basis and vary in degree of 
severity.  Diagnostic Code 5293 contemplates severe 
intervertable disc syndrome with recurring attacks and on an 
intermittent basis, but only as a 40 percent disability 
rating.  To warrant a 60 percent evaluation, the symptoms 
most be persistent and pronounced.  In this case, the 
objective evidence demonstrates neither.  As such, a higher 
disability rating under Diagnostic Code 5293 under the old 
criteria is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293. 

The Board now turns to whether the veteran is entitled to a 
higher evaluation under Diagnostic Code 5293 under the 
criteria effective September 23, 2002 to September 25, 2003.  
From September 23, 2002 to September 25, 2003, intervertebral 
disc syndrome (preoperatively or postoperatively) was to be 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under Section 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrant a 10 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent disability evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2004).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2004).

VA examination reports from 1992 through 2004, along with the 
Social Security Administration records, and private medical 
records, fail to show incapacitating episodes having a total 
duration of at least six weeks during the past 12 months at 
any time during the claims period to warrant a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2004).  
In fact, the veteran has not asserted that he has been 
prescribed bed rest by a physician for at least 6 weeks over 
a 12 month period.  

The most recent VA examination report dated in July 2004 
indicated that the veteran claimed to have had a severe flare 
up in 1992 and second severe flare-up two weeks prior to the 
July 2004 examination.  He complained that he experienced 
severe back pain on the left side, including his left leg and 
left heel.  He stated that his pain was previously on the 
right side.  He recalled that he could hardly walk and had to 
stay in the chair or in bed most of the time for one week, 
and was still recuperating from it.  However, he stated that 
he was not totally incapacitated.  As such, a 60 percent 
evaluation is not warranted under Diagnostic Code 5293 for 
the criteria, effective September 23, 2002 to September 25, 
2003.  38 C.F.R. § 4.71a (2003).  

The Board now turns to whether the veteran is entitled to a 
higher evaluation under the new rating formula for the spine.  
A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, both lumbosacral 
strain and intervertebral disc syndrome should be evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  Under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  68 Fed. Reg. 51,456 (2003) (now codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2004)).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, including Diagnostic Code 5237 (lumbosacral 
strain), unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent disability rating.  Unfavorable 
ankylosis of the entire spine warrants a 100 percent 
disability rating.  68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004)).

Here, objective medical findings fail to show that the 
veteran's lumbar spine disability is productive of any of 
these manifestations.  While there is x-ray evidence of 
degenerative arthritis, multiple disc herniation, and S1 
radiculopathy,  there are no findings of a fracture of a 
vertebra in the lumbar spine region.  VA examination report 
dated in July 2004 noted slight flattening of the lumbar 
curvature, but no findings of a fractured vertebra in the 
lumbar spine region, or evidence of unfavorable ankylosis of 
the lumbar spine.  Range of motion indicated forward flexion 
to 10 degrees, as the veteran indicated that he did not want 
to go further for fear of precipitating more pain.  However, 
he was able to bend from a sitting position to at least 45 
degrees to put on his shoes without groaning.  Lateral 
flexion was to 10 degrees, lateral rotation to 30 degrees, 
right and left.  As such, there no current evidence of 
unfavorable ankylosis of the lumbar spine, even when Deluca 
factors were considered.  

As noted earlier, there is no clinical evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  As such, a 50 percent 
evaluation or higher is not warranted under Diagnostic Code 
5237, or 5243 for intervertebral disc syndrome, under the 
current diagnostic criteria.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5289 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5243 (2004).  

The Board now turns to whether a separate evaluation is 
warranted for numbness of the legs.  Under Diagnostic Code 
8520, pertaining to paralysis of the sciatic nerve, mild 
incomplete paralysis warrants a 10 percent disability rating, 
moderate incomplete paralysis warrants a 20 percent 
disability rating, moderately severe incomplete paralysis 
warrants a 40 percent disability rating, and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, 
Diagnostic Code 8520 (2004).

The most recent VA examination report dated in July 2004 
indicated that the veteran complained of severe pain in the 
left heel and numbness in the left leg during flare-ups, and 
prior complaints of right leg numbness.  The Board finds that 
the veteran's subjective complaints of lower extremity 
numbness is supported by objective medical evidence 
demonstrating radiculopathy or impairment of the sciatic 
nerve.  Specifically, the electromyogram report dated in 
March 2001 indicated that the veteran had S1 radiculopathy, 
root compression.  Examination results from the July 2004 VA 
examination report noted absent ankle jerk on the right and 
sensory-diminished light touch, left leg and lateral left 
side, left foot.  The veteran also could not walk on his 
toes.  

Based upon the electromyogram report and most recent VA 
examination report, a separate 10 percent evaluation under 
Diagnostic Code 8520 is warranted.  As for a higher rating 
under Diagnostic Code 8520, the July 2004 examiner found no  
paraspinal muscle spasm or tenderness in the vertebrae or 
sacroiliac joint, and the veteran could walk on his heels and 
squat.  Toe dorsi flexion was 5 out of 5 bilaterally and no 
muscle spasm or tenderness was not evident on straight leg 
raising.  Without more objective clinical findings showing 
current moderate nerve problems, a higher evaluation is not 
warranted under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 8520 as analogous to impairment of the 
sciatic nerve.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule. Additionally, 
however, there is no showing that the veteran's lumbar spine 
disability currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  The veteran is receiving Social Security 
Administration benefits, however, the award appears to be 
based primarily on schizo-affective disorder and secondarily 
based on depression.  See 38 C.F.R. § 3.321(b)(1) (2004).

In sum, upon review of the evidence and consideration of all 
applicable criteria, the Board concludes that the 
preponderance of the evidence supports a rating of 40 
percent, effective from the date of receipt of claim, but no 
rating in excess of 40 percent under Diagnostic Codes 5293, 
5295 under the old criteria, or 5237, 5243 under the new 
criteria.  See Gilbert, supra.  The Board also finds that a 
separate 10 percent rating is warranted under Diagnostic Code 
8520.   


ORDER

Entitlement to a 40 percent rating, but no higher, for 
service-connected lumbosacral strain with arthritis and disc 
space narrowing of the lumbar spine with S1 radiculopathy, 
effective with the date of claim in March 1992, is granted.

Entitlement to an increased rating for service-connected 
lumbosacral strain with arthritis and disc space narrowing of 
the lumbar spine with S1 radiculopathy, evaluated as 40 
percent disabling is denied. 

Entitlement to a separate 10 percent rating, but no higher, 
is warranted for mild, sciatic nerve neuropathy.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


